DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 11-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,190,109 to Bender.
Regarding claim 1 Bender discloses a vehicle restraint system, comprising: a carriage assembly (18) movably coupled to a face of a loading dock (see figure 2), the carriage assembly including a frame; and a restraint hook (26) having a shank portion and a bend portion extending upwardly from a distal end of the shank portion (see figure 4), the shank portion and the bend portion together defining an engagement region (see figure 6), wherein the restraint hook is pivotally coupled to the frame at a proximal end of the shank portion and pivotable between a lowered position and a raised position (compare figures 4 and 6), wherein in the raised position, the engagement region is positioned to engage a rear impact guard bar of a vehicle positioned at the loading dock (figure 6), wherein the shank portion has an upper surface extending between the proximal end and the distal end, and wherein the upper surface includes a scallop feature (49) positioned within the engagement region.
Regarding claims 2 and 12 Bender discloses the scallop feature is a recess in the upper surface having a curved shape, a polygonal shape, a triangular shape, or a rectangular shape (see figure 4).
Regarding claim 3 Bender discloses the engagement region is at least partially defined by the scallop feature and a portion of an inner surface of the bend portion (see figure 6).
Regarding claim 4 Bender discloses the frame further comprises a first side plate and a second side plate spaced apart from the first side plate, wherein the first side plate and the second side plate each comprise a horizontal contact surface configured to contact the rear impact guard bar of the vehicle (see figure 6 and col. 5 lines 5-15).
Regarding claim 5 Bender discloses the restraint hook is positioned between the first side plate and the second side plate and recessed below the horizontal contact surfaces when the restraint hook is in the lowered position (see figure 4).
Regarding claims 6 and 14 Bender discloses the scallop feature is configured to contact a portion of the rear impact guard bar of the vehicle when the restraint hook is engaged with the rear impact guard bar (see figure 6).
Regarding claim 7 Bender discloses a track assembly having a guide track configured to permit the carriage assembly to move vertically during engagement with the rear impact guard bar (see figure 2).
Regarding claims 8, 15 and 16 Bender discloses the carriage assembly is biased toward an upper position relative to the guide track, and wherein contact between the frame and the rear impact guard bar during engagement of the vehicle drives the carriage assembly away from the upper position against the bias (see figure 2 and col. 6 lines 5-15).
Regarding claims 9 and 17 Bender discloses the shank portion further includes a longitudinal axis extending between the proximal end and the distal end, and a lower surface opposite the upper surface, wherein the lower surface has a protruding portion extending away from the longitudinal axis (see figure 4).
Regarding claim 11 Bender discloses a vehicle restraint system for engaging a rear impact guard bar of a vehicle positioned at a loading dock, the vehicle restraint system comprising: a carriage assembly (18) movably mountable to a face of the loading dock (see figure 2), the carriage assembly including- a frame having a first side plate and a second side plate parallel to and spaced apart from the first side plate (see figure 2 and col. 5 lines 5-15); and an engagement member (26) having a body with a proximal end and a distal end, and a protrusion extending upwardly toward the distal end of the body (see figure 4), wherein the engagement member is rotatably coupled to the frame toward the proximal end of the body and pivotable between a lowered position and a raised position (figures 4 and 6), wherein in the raised position, the engagement member is configured to engage a rear impact guard bar of a vehicle positioned at the loading dock (figure 6), wherein the body further includes an upper surface having a first surface portion proximate the proximal end and a second surface portion proximate the distal end, wherein the first surface portion defines a plane (see figure 4 to the right of 50) and the second surface portion defines a recess extending inwardly from the plane, and wherein the recess and the protrusion together define an engagement region (49).
Regarding claim 13 Bender discloses the first side plate and the second side plate each comprise a horizontal contact surface configured to contact the rear impact guard bar of the vehicle, and wherein the engagement member is positioned between the first side plate and the second side plate and recessed below the horizontal contact surfaces when the engagement member is in the lowered position (see figure 6).

Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,586,771 to Brooks.
Regarding claim 1 Brooks discloses a vehicle restraint system, comprising: a carriage assembly (see figure 1) movably coupled to a face of a loading dock, the carriage assembly including a frame; and a restraint hook (18) having a shank portion and a bend portion extending upwardly from a distal end of the shank portion (figure 1), the shank portion and the bend portion together defining an engagement region, wherein the restraint hook is pivotally coupled to the frame at a proximal end of the shank portion and pivotable between a lowered position and a raised position (see figures 1-4), wherein in the raised position, the engagement region is positioned to engage a rear impact guard bar of a vehicle positioned at the loading dock (figure 4), wherein the shank portion has an upper surface extending between the proximal end and the distal end, and wherein the upper surface includes a scallop feature positioned within the engagement region (see figure 1).
Regarding claims 2 and 12 Brooks discloses the scallop feature is a recess in the upper surface having a curved shape, a polygonal shape, a triangular shape, or a rectangular shape (figure 1).
Regarding claim 3 Brooks discloses the engagement region is at least partially defined by the scallop feature and a portion of an inner surface of the bend portion (figure 4).
Regarding claim 4 Brooks discloses the frame further comprises a first side plate and a second side plate spaced apart from the first side plate, wherein the first side plate and the second side plate each comprise a horizontal contact surface configured to contact the rear impact guard bar of the vehicle (see figures 4-5).
Regarding claim 5 Brooks discloses the restraint hook is positioned between the first side plate and the second side plate and recessed below the horizontal contact surfaces when the restraint hook is in the lowered position (figure 5).
Regarding claims 6 and 14 Brooks discloses the scallop feature is configured to contact a portion of the rear impact guard bar of the vehicle when the restraint hook is engaged with the rear impact guard bar (figure 4).
Regarding claim 7 Brooks discloses a track assembly having a guide track configured to permit the carriage assembly to move vertically during engagement with the rear impact guard bar (figure 4).
Regarding claims 8, 15 and 16 Brooks discloses the carriage assembly is biased toward an upper position relative to the guide track, and wherein contact between the frame and the rear impact guard bar during engagement of the vehicle drives the carriage assembly away from the upper position against the bias (figure 4 and spring 40).
Regarding claims 9 and 17 Brooks discloses the shank portion further includes a longitudinal axis extending between the proximal end and the distal end, and a lower surface opposite the upper surface, wherein the lower surface has a protruding portion extending away from the longitudinal axis (see figure 1, generally uniform thickness over length).
Regarding claims 10 and 18 Brooks discloses the protruding portion has the same shape as the scallop feature such that a cross-section of the shank portion is constant along an axial length of the shank portion (see figure 1, generally uniform thickness over length).
Regarding claim 11 Brooks discloses a vehicle restraint system for engaging a rear impact guard bar of a vehicle positioned at a loading dock, the vehicle restraint system comprising: a carriage assembly movably mountable to a face of the loading dock (see figure 1), the carriage assembly including- a frame having a first side plate and a second side plate parallel to and spaced apart from the first side plate (figure 5); and an engagement member (18) having a body with a proximal end and a distal end, and a protrusion extending upwardly toward the distal end of the body (figure 1), wherein the engagement member is rotatably coupled to the frame toward the proximal end of the body and pivotable between a lowered position and a raised position (figures 1-4), wherein in the raised position, the engagement member is configured to engage a rear impact guard bar of a vehicle positioned at the loading dock (figure 4), wherein the body further includes an upper surface having a first surface portion proximate the proximal end (near pivot) and a second surface portion proximate the distal end, wherein the first surface portion defines a plane and the second surface portion defines a recess extending inwardly from the plane (see figure 1, recess convex to plane formed at pivot end), and wherein the recess and the protrusion together define an engagement region (figure 4).
Regarding claim 13 Brooks discloses the first side plate and the second side plate each comprise a horizontal contact surface configured to contact the rear impact guard bar of the vehicle (figure 4), and wherein the engagement member is positioned between the first side plate and the second side plate and recessed below the horizontal contact surfaces when the engagement member is in the lowered position (figure 5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Numerous additional references are cited that show dock hooks having recessed center sections forming part the engagement portion for contacting the RIG bar.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C HAGEMAN whose telephone number is (571)272-5547. The examiner can normally be reached Mon-Fri 8:15-4:45 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK C HAGEMAN/Primary Examiner, Art Unit 3652